Citation Nr: 1139695	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome, to include whether a separate rating is warranted for radiculopathy.  



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome, to include whether a separate compensable rating is warranted for radiculopathy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic left knee disorder was not present during active duty and there is no competent evidence of record of a currently existing left knee disorder separate and apart from problems associated with the service-connected intervertebral disc syndrome.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection for a left knee disorder.  The discussion in a February 2009 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for the left knee disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim and he was provided with notice of the types of evidence necessary to establish an effective date for the disability on appeal in the February 2009 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Veteran has not been afforded a VA examination in connection with the left knee claim.  The Board finds, in the current case, that such an examination would not result in any pertinent information.  It would not be beneficial to the Veteran's claim to afford him a VA examination to determine the etiology of his claimed left knee disorder.  This is because any opinion which may link the left knee disorder to the Veteran's alleged injury during active duty would be based on speculation as there is no credible evidence of an in-service injury.  As set out below, the Board finds that the Veteran's allegations of an in-service injury and continuity of symptomatology after discharge is found to be not credible.  Any opinion based on the alleged injury would be speculative.  Service connection cannot be granted based on speculative evidence.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Analysis

In April 2006, the Veteran submitted a claim of entitlement to service connection for impairment of the left knee.  

The Board finds that service connection is not warranted for a left knee disorder.  The service treatment records document numerous complaints of problems with the right knee and service connection has been granted for a right knee disability.  The service treatment records are devoid of any evidence referencing an injury to the left knee.  An October 1993 clinical record references a complaint of knee pain but did not specify which knee was involved.  The Board finds this evidence does not document the presence of a left knee disorder during active duty in light of the numerous complaints of right knee problems.  The Board finds this reference to knee plain pertains to the right knee.  To the extent that it can be construed as pertaining to left knee problems, the document does not indicate the presence of a chronic left knee disability.  The Board finds the preponderance of the competent medical evidence weighs against a finding that the Veteran had a chronic left knee disorder during active duty.  

The post-service medical evidence is devoid of any diagnosis for a left knee disability separate and apart from any neurological problems associated with the Veteran's service-connected low back disability.  The medical evidence in the claims files documents intermittent complaints of impairment in the left lower extremity including complaints of numbness, tingling and pain but this symptomatology is consistently attributed to the Veteran's low back disability.  

The Veteran has not alleged that he experienced an injury to the left knee during active duty.  The only statements from the Veteran concerning the left knee involved complaints of a pins and needles feeling.  The claims file is devoid of any reference by the Veteran to the fact that he had a left knee injury during active duty.  Furthermore, the clinical records do not include any allegations by the Veteran of any restriction in the range of motion of the knee or any other physical manifestations of left knee disability separate and apart from neurological problems.  

There is no continuity of left knee symptomatology from the time of discharge to the present.  The Veteran has not indicated, in any way, that he had had chronic left knee problems from the time of discharge to the present.  One of the few post-service medical records which reference left knee pain is dated in August 2007.  At that time, the clinician recorded that the Veteran had had left knee pain for two years.  This put the onset of the left knee symptomatology to approximately 8 years after the Veteran's discharge from active duty.  The Board notes the Veteran submitted claims of entitlement to service connection for right knee problems and other disabilities at the time of his discharge from active duty and also in May 2002.  It was not until May 2008 that there is evidence of a claim for left knee problems.  The Board finds it reasonable to believe that, if the Veteran had had continuous problems with his left knee from the time of discharge, he would have submitted a claim for this disorder at the time he submitted the other claims.  The Board finds the Veteran's failure to do so reinforces its determination that there is no continuity of symptomatology of left knee problems (other than that associated with the service-connected back disability) from the time of discharge to the present.  

There is no competent evidence of the current existence of left knee problems (other than that associated with the service-connected back disability back disability).  No health care professional has noted left knee pathology and diagnosed this as being separate and apart from the low back symptomatology.  

The only evidence of record which indicates that the Veteran has a left knee disability (other than that associated with the service-connected back disability back disability) is the fact that the Veteran submitted a claim for the disorder.  The Veteran's claim did not actually indicate he had a left knee disorder which was due to active duty, it was merely a statement that he was claiming service connection for impairment of the left knee.  To the extent that the Veteran's claim can constitute an allegation that he has a left knee disorder due to active duty, this allegation is without probative value.  As set out above, the Veteran is not competent to furnish an opinion as to the etiology of a complex medical question.  

There is no competent evidence of record documenting the presence of arthritis of the left knee to a compensable degree within one year of discharge which would allow for a grant of service connection on a presumptive basis.  There is no competent evidence of record dated within one year of the Veteran's discharge which addresses the presence of arthritis.  The Veteran has not alleged such a fact pattern.  

As there is no competent evidence of the current existence of a left knee disability separate and apart from the service-connected back disorder nor competent evidence linking a currently existing left knee disorder to the Veteran's active duty service on any basis, service connection must be denied.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disorder, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his knee disorder is related to service.  There is not an approximate balance of evidence.


ORDER

Entitlement to service connection for a left knee disorder is not warranted.  The appeal is denied.  


REMAND

In a statement received in March 2010, the Veteran reported that his symptomatology had become much worse and that he was having problems with a loss of feeling in his right leg.  Further, as discussed above, left leg complaints have also been attributed to the back disorder.  In April 2010, the Veteran reported that he had not worked a 40 hour week since the beginning of the year due to back pain.  He indicated that he was experiencing increasing lost time at work due to his back.  In a statement which was received in December 2010, the Veteran reported that he was prescribed Morphine to treat his back pain.  He also reported that he had lost the use of half of his right thigh and loss of use of his right leg.  He reported he deserved an increased rating due to the loss of use of his right leg.  The Board notes right leg symptoms and the requirement for the use of morphine was not reported by the Veteran at the time of his last VA examination for compensation and pension purposes which was conducted in September 2009.  Moreover, there has not been a rating evaluation of any left lower extremity involvement.  Based on the above, the Board finds the evidence record suggests a significant increase in symptoms associated with the Veteran's service-connected back disability.  This finding triggers the need for a current VA examination.  See 38 C.F.R. § 3.159(c)(4); Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

The Veteran submitted copies of VA medical records directly to the Board which were not accompanied by a waiver of review by the RO.  As the issue on appeal is being remanded for a new VA examination, the Board finds the RO must also review this newly submitted evidence prior to the Board's adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his low back disability and any related lower extremity pathology since 2008.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  


2.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected intervertebral disc syndrome, to include any lower extremity impairment.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the low back should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner should report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to the service-connected back disability.  The examiner should provide an opinion as to the effect that the service-connected back disability has on the Veteran's industrial capacity.  The examiner should also specifically state if ankylosis and muscle spasm are present.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim of entitlement to an increased rating for the intervertebral disc syndrome.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


